880 A.2d 596 (2005)
NOAH'S ARK CHRISTIAN CHILD CARE CENTER, INC. and Strassburger McKenna Gutnick & Potter, Trustee,
v.
ZONING HEARING BOARD OF WEST MIFFLIN
v.
Borough of West Mifflin and Second Baptist Church of Homestead
Appeal of Borough of West Mifflin.
Supreme Court of Pennsylvania.
Submitted July 20, 2004.
Decided August 15, 2005.
Donald C. Fetzko, J. Michael Adams, Jr., for Borough of West Mifflin.
Edwin J. Strassburger, Pittsburgh, for Strassburger McKenna Gutnick & Potter.
Thomas B. Earhart, for Second Baptist Church of Homestead.
Jay Arthur Gilmer, for Noah's Ark Christian Child Care Center, Inc.
Before: CAPPY, C.J., CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and BAER, JJ.
Prior report: 831 A.2d 756.

ORDER
PER CURIAM.
AND NOW, this 15th day of August, 2005, the Order of the Commonwealth Court affirming the Order of the Court of Common Pleas of Allegheny County is reversed based upon our prior decisions in Valley View Civic Association v. Zoning Board of Adjustment, 501 Pa. 550, 462 A.2d 637, 639 (1983) (holding, inter alia, that where no additional evidence is presented subsequent to the determination of a zoning hearing board, the scope of review of an appellate court is limited to determining whether the zoning board committed a manifest abuse of discretion or an error of law in rendering its decision); In re Petition of Dolington Land, 576 Pa. 519, 839 A.2d 1021, 1026 (2003) (noting that the zoning board, as factfinder, is the sole judge of credibility with the power to resolve conflicts in the testimony and to reject even uncontradicted testimony that it finds to be lacking in credibility); and Nettleton v. Zoning Board of Adjustment of the City of Pittsburgh, 574 Pa. 45, 828 A.2d 1033, 1041 (2003) (same).
*597 The decision and order of the Zoning Hearing Board of the Borough of West Mifflin dated June 19, 2002 is reinstated.